EXHIBIT 21.1 LIST OF SUBSIDIARIES* ●Fusion NBS Acquisition Corp., a Delaware corporation ●Network Billing Systems, LLC, a New Jersey limited liability company ●Fusion BVX, LLC, a Delaware limited liability company ●PingTone Communications, Inc., a Delaware corporation ●Fidelity Access Networks, LLC, an Ohio limited liability company ●Fidelity Connect, LLC, an Ohio limited liability company ●Fidelity Voice Services, LLC, an Ohio limited liability company ●Fidelity Access Networks, Inc., a Ohio corporation ●Fidelity Telecom, LLC, an Ohio limited liability company * All Subsidiaries are direct or indirect wholly-owned subsidiaries of Fusion Telecommunications International, Inc.
